Case 1:20-cv-03389-AT Document 63 Filed 09/16/21 Page 1 of 16
           Case 1:20-cv-03389-AT Document 63 Filed 09/16/21 Page 2 of 16




                                             BACKGROUND 1

        FPIs are employed by the FDNY to conduct inspections of buildings, facilities,

vehicles, and public activities in New York City to ensure compliance with safety codes and

regulations. Compl. ¶ 1. Before the 1990s, the majority of FPIs were white, but in the last

three decades, the proportion of minority FPIs has increased significantly. Id. ¶ 2. Presently,

only thirty percent of FPIs identify as white. Id. ¶¶ 2, 31. Since at least fiscal year (“FY”)

2008, the City has paid FPIs salaries that are substantially lower than salaries paid to the

City’s building inspectors (“BIs”) employed by the Department of Buildings, where white

employees comprise fifty percent of the workforce. Id. ¶¶ 6, 14, 31–32.

        FPI positions require an associate’s degree, or 60 college credits; BI positions require

60 college credits towards a degree in their field of work. Id. ¶¶ 36–37. FPIs and BIs take

qualifying exams of similar duration, administered by the same entity, and covering similar

subject matters. Id. ¶ 39. They both undergo City-administered training, covering a “virtually

identical” range of subjects. Id. ¶¶ 40–41.

        FPIs and BIs share the same principal duty of conducting field inspections to ensure

conformance with the City’s codes and standards. Id. ¶ 42. BIs and FPIs are both tasked with

enforcing the City’s building codes, though FPIs additionally enforce the City’s fire codes. Id.

¶ 44. In the course of field inspections, FPIs and BIs must review the same plans and

specifications stored on a shared intranet. Id. ¶ 43. FPIs inspect almost all the same building

types as BIs, though FPIs only inspect one- and two-family housing as part of joint task forces.

Id. ¶ 45. Like BIs, FPIs conduct inspections while buildings are under construction or repair,



1
 The facts in this section are taken from the complaint and “are presumed to be true for purposes of considering a
motion to dismiss for failure to state a claim.” Fin. Guar. Ins. Co. v. Putnam Advisory Co., LLC, 783 F.3d 395, 398
(2d Cir. 2015).
                                                         2
          Case 1:20-cv-03389-AT Document 63 Filed 09/16/21 Page 3 of 16




or in response to reported violations—though FPIs also conduct annual inspections. Id. ¶ 46.

At the close of inspection, FPIs and BIs are both empowered to issue certificates that, although

differently-titled, share the same function of allowing occupancy or use of the inspected

premises. Id. ¶¶ 49–51. Finally, FPIs and BIs work on an “equal and collaborative footing” as

part of joint task forces. Id. ¶¶ 54–56. Plaintiffs do note the positions are not “identical.” For

instance, FPIs, unlike the majority of BIs, are peace officers, permitting FPIs to issue criminal

summonses and court appearance tickets. Id. ¶ 53. The two positions have different

requirements with respect to working hours, and separate unions. Id. ¶¶ 119, 165. And FPIs

experience more physical risks in their work, such as being required to enter buildings where

fires were recently extinguished. Id. ¶¶ 57–59. Plaintiffs contend that such distinctions should

militate in favor of FPIs receiving salaries equivalent to, or higher than BIs. Id. ¶ 12.

       FPI and BI job titles are arranged hierarchically, with four tiers of FPI designations,

and three tiers for BIs. Id. ¶ 60. Based on publicly available salary data for City employees

from FYs 2008–2019, Plaintiffs allege that even adjusted for hours, the City pays FPIs lower

salaries than BIs at comparable levels. Id. ¶¶ 62–98. For example, in FY 2019, entry-level

FPI salary ranges were $46,607 to $66,005, with a median of $46,607, while entry-level BIs

received salaries from $61,800 to $80,555, with a median of $65,087. Id. ¶ 96. Similarly,

associate FPIs earned salaries ranging from $59,872 to $81,624, with a median of $67,073,

whereas associate BIs received salaries of $70,161 to $98,347, with a median of $80,152. Id.

¶ 96. Plaintiffs also allege that the gap between median FPI and BI salaries has grown steadily

over the last 12 fiscal years, from a gap of approximately $2,500 in FY 2008, to a gap of

$9,000 in FY 2019. Id. ¶¶ 64, 97, 99. Each of the individual Plaintiffs, including one white

FPI, received a salary that was lower than the corresponding average BI salary. Id. ¶¶ 24, 101.


                                                  3
          Case 1:20-cv-03389-AT Document 63 Filed 09/16/21 Page 4 of 16




Plaintiffs allege that FPIs’ lower base salaries in turn result in lower overtime pay and pension

benefits, because these figures are tied to their base salary. Id. ¶¶ 102, 116–19. Plaintiffs

contend these disparities amount to disparate treatment of FPIs as a predominantly-minority

workforce, compared to similarly situated BIs. Id. ¶¶ 193–212.

       Plaintiffs also allege that the City has maintained a policy of paying FPIs at, or slightly

above, the minimum salary level established in their union’s collective bargaining agreement

(“CBA”), while paying BIs well above the minimum salary prescribed by their union’s

CBA—including, in some cases, exceeding the prescribed maximum. Id. ¶ 165. For instance,

in FY 2018, the FPIs’ CBA set minimum salaries for the lowest-grade FPIs at $46,607 for new

hires, and $53,598 for incumbents. Id. ¶ 166. Plaintiffs submit data indicating that eighty-

eight percent of FPIs at that grade were paid at the minimum salary rate, and ninety-nine

percent were paid within $400 of the CBA minimum. Id. ¶ 167. By contrast, the BIs’ CBA

established minimum salaries for inspectors at $49,862 for new hires and $57,341 for

incumbents. Id. ¶ 166. It further set minimum salaries for senior inspectors at $51,328 for

new hires and $59,027 for incumbents. Id. The salary data for inspectors and senior

inspectors indicates that 365 of the 420 BIs at these levels were paid $61,800, or nearly

$12,000 above the inspector new hire minimum salary; and the remainder were paid at higher

levels. Id. ¶ 168. Plaintiffs allege that because of the differences in the racial composition of

FPIs and BIs, this practice has resulted in a disparate impact in base compensation—and

correspondingly, overtime pay, pensions, and other benefits—which unfairly disadvantages

the minority FPIs. Id. ¶¶ 173, 177.

       Finally, Plaintiffs allege that these compensation disparities are part of a broader

pattern of racial discrimination perpetuated by the FDNY, wherein predominantly-minority


                                                  4
           Case 1:20-cv-03389-AT Document 63 Filed 09/16/21 Page 5 of 16




FPIs are treated less favorably than firefighters, who are over eighty percent white, and

emergency medical service (“EMS”) employees, who are about fifty percent white. Id. ¶ 142.

For instance, Plaintiffs allege that firefighters receive significantly higher base salary ranges,

and more generous pension, medical, dental, and educational benefits than FPIs. Id. ¶¶ 143–

46. Plaintiffs also contend that FPIs are provided with less safety and protective equipment

than firefighters and EMS employees, are not honored or recognized at FDNY awards

ceremonies, and are required to wear uniforms that differ from other FDNY employees. Id.

¶¶ 147–49.

                                           DISCUSSION

    I.       Rule 12(b)(6) Standard

         To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient

factual matter . . . to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A

plaintiff is not required to provide “detailed factual allegations” in the complaint, but must

assert “more than labels and conclusions.” Twombly, 550 U.S. at 555. The court must accept

the allegations in the complaint as true and draw all reasonable inferences in favor of the

plaintiff. ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007). On a

Rule 12(b)(6) motion, the court may consider only the complaint, documents attached to the

complaint, matters of which a court can take judicial notice, or documents that the plaintiff

knew about and relied upon. See Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir.

2002).




                                                    5
            Case 1:20-cv-03389-AT Document 63 Filed 09/16/21 Page 6 of 16




    II.      Use of Building Inspectors as Comparators

          The City first argues that Plaintiffs have failed to plausibly allege an inference of

discrimination that supports their disparate treatment and disparate impact claims, because

their chosen comparators—BIs—are not sufficiently similar to Plaintiffs. Def. Mem. at 6–11,

ECF No. 26. The Court disagrees.

             A.      Title VII, § 1981, and NYCHRL Disparate Treatment Claims

          Claims of disparate treatment under Title VII and § 1981 are analyzed under the same

substantive standards of the McDonnell Douglas burden-shifting framework. McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973); Vivienzo v. City of Syracuse, 611 F.3d 98, 106

(2d. Cir. 2010). To establish a prima facie case of discrimination under McDonnell Douglas,

Plaintiffs must demonstrate that they (1) are members of a protected class; (2) are qualified for

their positions; (3) suffered an adverse employment action; which (4) took place under

circumstances giving rise to the inference of discrimination. Ruiz v. County of Rockland, 609

F.3d 486, 491–92 (2d Cir. 2010).

          To survive a motion to dismiss, the complaint “must be facially plausible and allege

sufficient facts to give the defendant fair notice of the basis for the claim; it need not,

however, make out a prima face case,” Brown v. Daikin Am. Inc., 756 F.3d 219, 228 n.10 (2d

Cir. 2014), though the elements of a prima facie case “provide an outline of what is necessary”

to render such claims plausible. Kassman v. KPMG LLP, 925 F. Supp. 2d 453, 461 (S.D.N.Y.

2013) (citation omitted). At this stage, “a plaintiff has a minimal burden of alleging facts

suggesting an inference of discriminatory motivation.” Vega v. Hempstead Union Free Sch.

Dist., 801 F.3d 72, 85 (2d Cir. 2015) (emphasis in original) (quotation marks and citation

omitted).


                                                    6
          Case 1:20-cv-03389-AT Document 63 Filed 09/16/21 Page 7 of 16




        Plaintiffs can raise an inference of discriminatory intent by showing “more favorable

treatment of employees not in the protected group.” Leibowitz v. Cornell Univ., 584 F.3d 487,

502 (2d Cir. 2009) (citation omitted), superseded by statute on other grounds. In such cases,

they must “show that [they] shared sufficient employment characteristics with the comparator

so that they could be considered similarly situated in all material respects.” McDowell v. N.

Shore-Long Island Jewish Health Sys., Inc., 839 F. Supp. 2d 562, 568 (E.D.N.Y. 2012). This

does not require “a showing that both cases are identical.” Graham v. Long Island R.R., 230

F.3d 34, 40 (2d Cir. 2000). Rather, Plaintiffs need only allege facts demonstrating the two

groups are “sufficiently similar ‘to support at least a minimal inference that the difference of

treatment may be attributable to discrimination.’” McDowell, 839 F. Supp. 2d at 569 (quoting

McGuinness v. Lincoln Hall, 263 F.3d 49, 54 (2d. Cir. 2001)).

        Plaintiffs raise an “atypical discrimination claim,” in that they “do[] not rely on a

comparator group of [non-minority] ‘co-employees.’” Hill v. City of New York, 136 F. Supp.

3d 304, 335 (E.D.N.Y. 2015). Rather, Plaintiffs allege that the City’s discriminatory intent

can be inferred from the fact that the predominantly-minority FPIs are paid significantly lower

salaries than BIs of comparable titles, with comparable job functions—who are also likelier to

be white. Compl. ¶¶ 31–102. But the City contends that Plaintiffs’ claims fail, because BIs

are not “similarly situated” to FPIs in all material respects, citing several factual distinctions

between the groups. Def. Mem. at 6–11.

        At this early stage of litigation, the Court cannot agree. It is well-established that

“‘[w]hether . . . employees are similarly situated . . . presents a question of fact,’ rather than a

legal question to be resolved on a motion to dismiss.” Brown, 756 F.3d at 230 (citing

Graham, 230 F.3d at 39); see also Woods v. Newburgh Enlarged City Sch. Dist., 288 Fed.


                                                   7
          Case 1:20-cv-03389-AT Document 63 Filed 09/16/21 Page 8 of 16




App’x 757, 760 (2d Cir. 2008) (noting it is “a rare case” where the similarity of comparators’

situations “can be resolved as a matter of law”). In this Circuit, the question of whether

comparators are sufficiently similar is typically resolved at the earliest at the summary

judgment stage, following discovery. E.g., Ulrich v. Moody’s Corp., No. 13 Civ. 8, 2017 WL

1232709, at *11–12 (S.D.N.Y. Mar. 13, 2017) (ruling on similarity of comparators on motion

for summary judgment), aff’d 721 Fed. App’x 17 (2d. Cir. 2018); Villar v. City of New York,

135 F. Supp. 3d 105, 121–22 (S.D.N.Y. 2015) (same); Canales-Jacobs v. N.Y. State Office of

Court Admin., 640 F. Supp. 2d 482, 504–05 (S.D.N.Y. 2009) (same). To survive a motion to

dismiss, Plaintiffs need only allege facts that give “plausible support to a minimal inference of

discriminatory motivation.” Vega, 801 F.3d at 84. The Court finds that Plaintiffs have met

that low bar. Plaintiffs allege that FPI and BI positions have “similar” educational

requirements, including the same number of required college credits towards a degree, Compl.

¶¶ 35–37, that FPIs and BIs must sit for exams of a similar duration that cover similar subject

matters, id. ¶ 39, and that FPIs and BIs undergo City-administered training in a “virtually

identical” range of subjects, id. ¶¶ 40–41. They further allege “substantial[] overlap” in the

field inspections conducted by BIs and FPIs, including examinations of the same kinds of

buildings under the same circumstances, and requiring review of the same plans and

specifications stored on a shared database. Id. ¶¶ 42–43, 45–46. FPIs and BIs may both issue

certificates allowing occupancy or use of the premises at the close of the inspection. Id. ¶¶ 49,

51. And BIs and FPIs work “on an equal and collaborative footing” on various joint task

forces. Id. ¶¶ 54–55.

       It may well be that the numerous distinctions Defendants point out will ultimately

doom Plaintiffs’ case at a later stage of litigation. But given the nuances and complexities


                                                 8
            Case 1:20-cv-03389-AT Document 63 Filed 09/16/21 Page 9 of 16




inherent in a putative class-wide employment discrimination suit, for the Court to accept the

City’s arguments at this early juncture would amount to “improper fact-finding at the pleading

stage.” 2 Minto v. Molloy Coll., No. 16 Civ. 276, 2021 WL 1394329, at *11 (E.D.N.Y. Jan. 21,

2021). Drawing all reasonable inferences in Plaintiffs’ favor, the Court finds Plaintiffs have

plausibly alleged that FPIs and BIs “work together and in tandem to perform the same

function,” and thus have plausibly alleged these groups are similarly situated. Hill, 136 F.

Supp. 3d at 335–36.

             B.       Title VII and NYCHRL Disparate Impact Claims

         Plaintiffs also allege that the City’s facially neutral practice of paying FPIs the

minimum allowed under their CBA, while paying BIs “much more than the minimum” range

prescribed by their CBA, has resulted in a disparate impact actionable under Title VII and the

NYCHRL because the predominantly-minority FPIs receive lower compensation than

predominantly-white BIs. Compl. ¶ 165.

         Under Title VII, to make a prima facie showing of disparate impact, a plaintiff must

“(1) identify a specific employment practice or policy; (2) demonstrate that a disparity exists;

and (3) establish a causal relationship between the two.” Chin v. Port Auth. of N.Y. & N.J.,

685 F.3d 135, 151 (2d Cir. 2012) (quotation marks and citations omitted). Unlike a disparate

treatment claim, a disparate impact claim “does not require the plaintiff to show that the

defendant intended to discriminate against a particular group.” Mandala v. NTT Data, Inc.,

975 F.3d 202, 207 (2d Cir. 2020) (emphasis in original). To survive a motion to dismiss,


2
 The Court declines to take judicial notice of the notices of examination (the “Notices”) for the FPI and BI positions
proffered by the City. See ECF Nos. 27-2, 27-3. The Court cannot take judicial notice of documents for the “truth
of the matters asserted.” Kramer v. Time Warner, Inc., 937 F.2d 767, 774 (2d. Cir 1991). Here, the City asks the
Court to do precisely that—that is, to assume that the Notices actually describe in full the relevant requirements and
descriptions of the FPI and BI positions, such that the Court could conclude that the BI position is too dissimilar to
serve as an adequate comparator to the FPI job. Def. Mem. at 9–10. The Court, therefore, will not consider the
Notices at this stage.
                                                          9
         Case 1:20-cv-03389-AT Document 63 Filed 09/16/21 Page 10 of 16




Plaintiffs must merely allege sufficient facts to support a plausible claim that an employer’s

facially neutral practice or policy disproportionately and adversely affects a particular

protected group. Malone v. N.Y. Pressman’s Union No. 2, No. 7 Civ. 9583, 2011 WL

2150551, at *7 (S.D.N.Y. May 31, 2011).

        Plaintiffs often rely on statistical evidence to “show a disparity in outcome between

groups” and thus “nudge [such a] claim across the line from conceivable to plausible[.]”

Mandala, 975 F.3d at 209. At the motion to dismiss stage, Plaintiffs are not required “to

prove in detail the methodological soundness of [their] statistical assessment” or to

“supplement [the complaint’s] statistical analysis with corroborating evidence,” but “the

statistics must plausibly suggest that the challenged practice actually has a disparate impact.”

Id. at 209–10 (emphasis in original). The statistical analysis must therefore, at minimum,

“focus on the disparity between appropriate comparator groups” or “reveal disparities between

populations that are relevant to the claim . . . plaintiff[s] seek[] to prove.” Id. at 210.

        As discussed, at this early stage of the litigation, Plaintiffs have plausibly alleged that

BIs are an appropriate comparator group for FPIs. See supra § IIA. Moreover, Plaintiffs’

statistical analysis, based on publicly available data, demonstrates that, between FYs 2008 and

2019, on average FPIs were paid lower salaries than BIs at comparable job grades. Compl.

¶¶ 61–98. It further indicates the gap between median FPI and BI pay has “grown steadily”

over the last twelve years. Id. ¶ 99. Plaintiffs attribute this to the City’s practice of “pay[ing]

the great majority of FPIs the minimum allowed under Local 2507’s CBA” while “pay[ing]

virtually every BI far more than the allowed minimum[.]” Id. ¶ 172. Among other examples,

Plaintiffs allege that ninety-nine percent of FPI fire protection inspectors in FY 2018 were

paid “at or within $400 of the minimum [for new hire and incumbent salaries] prescribed in


                                                   10
            Case 1:20-cv-03389-AT Document 63 Filed 09/16/21 Page 11 of 16




the CBA.” Id. ¶ 167. In the same year, eighty-seven percent of BI inspectors and senior

inspectors (the equivalent BI job titles) 3 received salaries that started at almost $12,000 higher

than the minimum new hire salary set forth in the BIs’ CBA. Id. ¶¶ 168–69. Thus, the Court

finds that Plaintiffs have plausibly alleged that the City’s practice of paying predominantly-

minority FPIs the minimum salary prescribed by their CBA, while paying predominantly-

white BIs significantly more than the minimum salary established in their CBA, has

“disproportionately and adversely” affected minority FPIs in terms of their compensation. At

this stage, no further showing is needed. 4

    III.      White FPIs’ Claims Under Title VII and NYCHRL

           The City next contends that the white FPIs cannot state a claim for disparate treatment

under Title VII and the NYCHRL because they cannot allege they were discriminated against

on the basis of their race. Def. Mem. at 4–5. The City also argues that white FPIs cannot

claim associational discrimination under Title VII and the NYCHRL because they do not

sufficiently allege the kind of interpersonal relationships with the minority FPIs this Circuit’s

precedents have recognized as a basis for associational discrimination claims. Id. at 5–6. The

Court agrees.

              A.      Title VII Claims

           Title VII makes it “an unlawful employment practice for an employer . . . to

discriminate against any individual . . . because of such individual’s race[.]” 42 U.S.C.


3
  Plaintiffs indicate that the BI “senior inspector” title is used only for current incumbents and will be eliminated
when persons with that title stop working, and that it is the same grade as “inspector.” Compl. ¶ 60.
4
  As the Court has determined Plaintiffs’ federal disparate treatment and disparate impact claims are sufficient to
withstand the motion to dismiss, it concludes Plaintiffs’ NYCHRL claims similarly survive, because “federal . . .
civil rights laws [are] a floor below which the City’s Human Rights law cannot fall.” The Local Civil Rights
Restoration Act of 2005, N.Y.C. Local Law No. 85 § 1 (Oct. 3, 2005); see, e.g., Clarke v. InterContinental Hotels
Grp., PLC, No. 12 Civ. 2671, 2013 WL 2358596, at *11 n.13 (S.D.N.Y. May 30, 2013) (denying motion to dismiss
NYCHRL retaliation claim, “without further analysis,” because the court had denied defendant’s motion to dismiss
plaintiff’s Title VII claims).
                                                         11
         Case 1:20-cv-03389-AT Document 63 Filed 09/16/21 Page 12 of 16




§ 2000e-2(a)(1) (emphasis added). Plaintiffs argue that it is “inherent” in their discrimination

claim that because the City “discriminates against the white FPIs for being in the minority[,]

they . . . are discriminated against because of their race.” Pl. Opp’n at 20–21, ECF No. 34.

They contend the present matter is analogous to situations where “plaintiffs claim they had

been injured by discrimination directed against them because of their association with

members of a protected class.” Id. at 21.

        But this Circuit’s precedents, including those cited by the Plaintiffs, make clear that a

white employee suffers discrimination because of the employee’s own race where “an

employer disapproves of interracial association,” and therefore subjects the white employee to

adverse action on that basis. Holcolmb v. Iona Coll., 521 F.3d 130, 138–139 (2d Cir. 2008);

Zarda v. Altitude Express, Inc., 883 F.3d 100, 112–113 (2d Cir. 2018) (concluding “from the

perspective of associational discrimination, sexual orientation discrimination—which is

motivated by an employer’s opposition to romantic association between particular sexes—is

discrimination based on the employee’s own sex”).

        Although the Court declines to read these precedents so narrowly as to require a

“romantic interpersonal relationship” for a claim of associational discrimination, it agrees with

the City that at this stage, to state a claim under Title VII, Plaintiffs must plausibly allege facts

that indicate the white FPIs faced adverse action, and that their race was a “motivating factor”

in such action. Vega, 801 F.3d at 86. Doing so requires pleading facts supporting that a

relationship or association between white FPIs and their minority counterparts existed, the

City disapproved of this interracial association, and such disapproval was, at least in part, a

basis for the discrimination the white FPIs experienced. E.g., Holcomb, 521 F.3d at 138

(upholding associational discrimination claim based on defendants’ racially insensitive


                                                  12
         Case 1:20-cv-03389-AT Document 63 Filed 09/16/21 Page 13 of 16




comments about the white plaintiff’s marriage to a Black woman); Kauffman v. Maxim

Healthcare Servs., Inc., No. 4 Civ. 2869, 2006 WL 1983196 (E.D.N.Y Jul. 13, 2006)

(recognizing associational discrimination claim where white plaintiff alleged retaliation “on

account of his claimed opposition” to defendants’ racially-discriminatory hiring policies);

Whitney v. Greater N.Y. Corp. of Seventh-Day Adventists, 401 F. Supp. 1363, 1366 (S.D.N.Y.

1975) (finding plaintiff’s complaint sufficiently stated associational discrimination claim

where “as alleged, the defendant disapproved of a social relationship between a white woman

and a [B]lack man”).

       Plaintiffs have failed to make the required allegations. Beyond the inference that white

FPIs and minority FPIs hold the same job title, that one individual white plaintiff was “paid

less than the average salary” for a comparable BI, Compl. ¶ 24, and the conclusory assertion

that “the disparate treatment [in compensation] equally affects the white FPIs who are

Plaintiffs and [c]lass members,” id. ¶ 203, Plaintiffs plead no allegations that specifically

relate to white FPIs. They do not indicate that white FPIs and their minority counterparts have

a “relationship”—personal, social, professional, or otherwise—that goes beyond the tenuous

bounds of merely working within the same 400-person department. They do not allege facts

indicating that the City disapproved of the interracial relationship between white and minority

FPIs, and they do not allege that there is a causal link between the compensation disparities

white FPIs face compared to similarly situated BIs and the City’s disapproval of interracial

relationships or associations. And, although they generally describe FPIs’ advocacy for

improved working conditions and benefits, they do not allege that white FPIs have

experienced consequences with respect to, or that white FPIs advocated for, their minority

coworkers. Plaintiffs, therefore, have failed to plead sufficient facts—even under the de


                                                 13
           Case 1:20-cv-03389-AT Document 63 Filed 09/16/21 Page 14 of 16




minimis standard required at this stage—that give rise to an inference of discrimination against

the white FPIs on the basis of their own race, as Title VII requires. Therefore, Defendant’s

motion to dismiss the white FPIs’ claims under Title VII is GRANTED. 5

             B.       NYCHRL Claims

         The Court analyzes Plaintiff's NYCHRL claims “separately and independently” from

any federal law claims, “construing the NYCHRL’s provisions broadly in favor of

discrimination plaintiffs, to the extent that such a construction is reasonably

possible[.]” Mihalik v. Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 109 (2d Cir.

2013) (quotation marks and citation omitted). Importantly, unlike Title VII, where

associational discrimination claims have been imputed under specific circumstances from the

statute, the NYCHRL specifically prohibits employment discrimination against individuals

because of “the actual or perceived race . . . of a person with whom such person has a known

relationship or association.” N.Y.C. Admin. Code § 8-107(20) (emphasis added); see, e.g.,

Lapko v. Grand Mkt. Int’l Corp., No. 514403-2019, 2020 WL 4818702, at *4 (N.Y. Sup. Ct.

Aug. 12, 2020) (finding plaintiff’s complaint sufficiently stated claim for associational

discrimination under the broader protections of the NYCHRL, but not under Title VII).

Unlike the Title VII context, where a white plaintiff must allege discrimination on the basis of

their own race, NYCHRL “allow[s] claims by persons who were not themselves members of

the protected class, but who were personally affected, albeit indirectly, by virtue of the alleged

discrimination.” Axelrod v. 400 Owners Corp., 733 N.Y.S.2d 587, 590–91 (N.Y. Sup. Ct.



5
 The City initially sought dismissal of Plaintiffs’ Title VII claims on the ground that Plaintiffs had failed to
administratively exhaust these claims because they had not yet received a right-to-sue letter from the Equal
Employment Opportunity Commission (“EEOC”) despite filing a charge. Def. Mem. at 3. Plaintiffs informed the
Court on November 6, 2020, that they had undertaken diligent efforts to obtain their right-to-sue letters and finally
received copies via e-mail, rather than mail, on November 5, 2020. ECF No. 37. Because the parties agree that this
development rendered the City’s administrative exhaustion argument moot, the Court does not address it here. Id.
                                                         14
          Case 1:20-cv-03389-AT Document 63 Filed 09/16/21 Page 15 of 16




2001); see also Morton v. 303 W. 122nd St. H.D.F.C., No. 100677-09, 2011 WL 2790597, at

*1 (N.Y. Sup. Ct. Jul. 7, 2011) (collecting cases). To maintain a claim under the NYCHRL,

therefore, Plaintiffs “must simply allege that [the white FPIs] suffered an independent injury

because of its relationship with [the predominantly minority FPIs], who allege[] unlawful

discriminatory practices related to [their] terms, conditions, or privileges of employment.”

Zhang v. Jenzabar, Inc., No. 12 Civ. 2988, 2015 WL 1475793, at *12 (E.D.N.Y. Mar. 30,

2015).

         Affording Plaintiffs’ claims the broadest possible construction and drawing all

reasonable inferences in their favor, the Court nevertheless finds that, even under this more

flexible standard, Plaintiffs’ factual allegations as to the white FPIs are too scant to establish a

cause of action. Plaintiffs do not plead facts that go to the “independent injuries” white FPIs

have suffered, or the relationship between them and their minority counterparts. Even cases

under the NYCHRL require this bare showing. E.g., Lapko, 2020 WL 4818702, at *1–2, 4

(upholding national origin associational discrimination claim under the NYCHRL where

plaintiff alleged defendants asked about his ties to a pro-Russia town and subjected him to

adverse employment action thereafter).




                                                  15
         Case 1:20-cv-03389-AT Document 63 Filed 09/16/21 Page 16 of 16




       Accordingly, Defendant’s motion to dismiss the white FPIs’ claims under NYCHRL is

GRANTED.

                                      CONCLUSION

       For the reasons stated above, Defendant’s motion to dismiss is GRANTED as to the

claims of the white FPIs under Title VII and the NYCHRL, and DENIED in all other respects.

The Clerk of Court is directed to terminate the motion at ECF No. 25.

       SO ORDERED.

Dated: September 16, 2021
       New York, New York




                                              16
